Citation Nr: 1316098	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  He also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Department of Veterans Appeals (VA) Regional Office (RO) in Salt Lake City, Utah. 

The issue of entitlement to service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1998 rating decision, service connection for bilateral hearing loss was denied on the grounds bilateral hearing loss was not shown during active service.  

2.  Evidence received since May 1998 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

When the agency of original jurisdiction (AOJ) has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for bilateral hearing loss was denied in a May 1998 rating decision.  At the time of the prior rating decision, the record included service treatment records, National Guard records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for bilateral hearing loss was denied based on the RO's determination that bilateral hearing loss was not shown to have its onset during active service.  

Because the Veteran did not submit a Notice of Disagreement (NOD) to the May 1998 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the May 1998 determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2012); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence associated with the claims folder since the RO's May 1998 rating decision consists of VA treatment records, to include a November 1999 record reflecting use of a hearing aid, as well as statements from the Veteran including March 2009 correspondence in which he reported having been issued a hearing aid for right ear hearing loss.  

When considered with previous evidence of record, to include the January 1966 service entrance examination showing preexisting hearing loss, his military occupational specialty (MOS) of construction machine operator, and the August 1997 VA treatment record reflecting sensorineural hearing loss and a history of noise exposure in association with having been a diesel mechanic during service, the Board finds the evidence added to the record since the May 1998 rating decision 


raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  As such, the evidence is new and material and the claim is reopened.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the remand below. 


ORDER

New and material evidence has been received and the claim of service connection for bilateral hearing loss is reopened.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  Further development is necessary for a determination.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Even if disabling loss is not demonstrated at separation, a Veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The January 1966 service entrance examination report notes hearing loss, and pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
5(15)
45(50)
LEFT
0(15)
0(10)
0(10)
15(45)
55(60)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

The October 1967 separation examination report shows pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10(5)
-10(0)
-5(5)
-
20(25)
LEFT
-10(5)
-10(0)
-10(0)
-
30(35)

(Note: ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

A February 1998 response from the National Personnel Records Center (NPRC) notes that the Veteran's National Guard service, from January 1, 1972 to October 1, 1994, was unverified.  In response to the RO's request to the Adjutant General's office in March 1998, National Guard records reflecting hearing loss in 1997 were associated with the claims file, in April 1998.  It was noted that the records forwarded were the only records from his re-enlistment in the National Guard in February 1997.  All other records were noted to be maintained at the Army Reserve Personnel Center (ARPERCEN) in St. Louis, and the Veteran's 201 personnel file was noted to be maintained at the State Headquarters in the Personnel Service Center.  The record does not reflect a request for the additional National Guard records.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The record reflects the Veteran participated in VA vocational rehabilitation.  Records in the vocational rehabilitation folder may be relevant to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of hearing loss during and/or since service.

2.  Request the National Guard records from ARPERCEN, and request the Veteran's 201 personnel file from the Utah State Headquarters in the Personnel Service Center.  All efforts in this regard must be documented in the claims file and all records obtained must be associated with the claims file.  

3.  Compile a list of all periods of active duty for training and inactive duty for training.  Associate the list with the claims file.  

4.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.  

5.  After associating any outstanding records with the claims file, schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether there is clear and unmistakable evidence that hearing loss existed prior to service entrance and, if so, whether there is clear and clear and unmistakable evidence that any preexisting hearing loss was not aggravated by service.

If not, the examiner is to provide an opinion as to whether is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss is directly related to service.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


